UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number Exact name of registrant as specified in its charter, state of incorporation, address of principal executive offices, telephone number I.R.S. Employer Identification Number 1-16305 PUGET ENERGY, INC. A Washington Corporation 10885 NE 4th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-1969407 1-4393 PUGET SOUND ENERGY, INC. A Washington Corporation 10885 NE 4th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-0374630 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Puget Energy, Inc. Yes /X/ No // Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Puget Energy, Inc. Large accelerated filer /X/ Accelerated filer // Non-accelerated filer // Puget Sound Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes // No /X/ As of October 25, 2007, (i) the number of shares of Puget Energy, Inc. common stock outstanding was 117,176,878 ($.01 par value) and (ii) all of the outstanding shares of Puget Sound Energy, Inc. common stock were held by Puget Energy, Inc. Table of Contents Definitions Filing Format Forward Looking Statements Part I. Financial Information Item 1. Financial Statements Puget Energy, Inc. Consolidated Statements of Income –Three and Nine Months Ended September 30, 2007 and 2006 Consolidated Statements of Comprehensive Income – Three and Nine Months Ended September 30, 2007 and 2006 Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2007 and 2006 Puget Sound Energy, Inc. Consolidated Statements of Income – Three and Nine Months Ended September 30, 2007 and 2006 Consolidated Statements of Comprehensive Income – Three and Nine Months Ended September 30, 2007 and 2006 Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2007 and 2006 Notes Combined Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index DEFINITIONS AFUDC Allowance for Funds Used During Construction aMW Average Megawatt BART Best Available Retrofit Technology BPA Bonneville Power Administration CAISO California Independent System Operator EITF Emerging Issues Task Force EPA U. S. Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN Financial Accounting Standards Board Interpretation GAAP Generally Accepted Accounting Principles IBEW International Brotherhood of Electrical Workers InfrastruX InfrastruX Group, Inc. IRP Integrated Resource Plan IRS Internal Revenue Service kW Kilowatt kWh Kilowatt Hour LIBOR London Interbank Offered Rate MMS Minerals Management Service of the United States MW Megawatt (one MW equals one thousand kW) MWh Megawatt Hour (one MWh equals one thousand kWh) NERC North American Electric Reliability Corporation NPNS Normal Purchase Normal Sale PCA Power Cost Adjustment PCORC Power Cost Only Rate Case PGA Purchased Gas Adjustment PSE Puget Sound Energy, Inc. PSE Funding PSE Funding, Inc. PTC Production Tax Credit Puget Energy Puget Energy, Inc. RFP Request For Proposal SFAS Statement of Financial Accounting Standards Sumas Sumas Cogeneration Company, L.P. TBtu Trillion British Thermal Unit Tenaska Tenaska Power Fund, L.P. Washington Commission Washington Utilities and Transportation Commission WECC Western Electricity Coordinating Council WECO Western Energy Company FILING FORMAT This Quarterly Report on Form 10-Q is a combined quarterly report filed separately by two different registrants, Puget Energy, Inc. (Puget Energy) and Puget Sound Energy, Inc. (PSE).Any references in this report to the “Company” are to Puget Energy and PSE collectively.PSE makes no representation as to the information contained in this report relating to Puget Energy and the subsidiaries of Puget Energy other than PSE and its subsidiaries. FORWARD-LOOKING STATEMENTS Puget Energy and PSE are including the following cautionary statements in this Form 10-Q to make applicable and to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by or on behalf of Puget Energy or PSE.This report includes forward-looking statements, which are statements of expectations, beliefs, plans, objectives and assumptions of future events or performance.Words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “future,” “intends,” “plans,” “predicts,” “projects,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed.Puget Energy’s and PSE’s expectations, beliefs and projections are expressed in good faith and are believed by Puget Energy and PSE, as applicable, to have a reasonable basis, including without limitation management’s examination of historical operating trends, data contained in records and other data available from third parties.However, there can be no assurance that Puget Energy’s and PSE’s expectations, beliefs or projections will be achieved or accomplished. In addition to other factors and matters discussed elsewhere in this report, some important factors that could cause actual results or outcomes for Puget Energy and PSE to differ materially from those discussed in forward-looking statements include: · Governmental policies and regulatory actions, including those of the Federal Energy Regulatory Commission (FERC) and the Washington Utilities and Transportation Commission (Washington Commission), with respect to allowed rates of return, cost recovery, industry and rate structures, transmission and generation business structures within PSE, acquisition and disposal of assets and facilities, operation, maintenance and construction of electric generating facilities, operation of distribution and transmission facilities (gas and electric), licensing of hydroelectric operations and gas storage facilities, recovery of other capital investments, recovery of power and gas costs, recovery of regulatory assets and present or prospective wholesale and retail competition; · Failure to comply with standards and/or rules governed by FERC or the Washington Commission, which could result in penalties based on the discretion of either commission; · Failure to comply with new electric reliability standards developed by the North American Electric Reliability Corporation (NERC) for users, owners and operators of the power system, which could result in penalties of up to $1.0 million per day per violation; · Changes in, adoption of and compliance with laws and regulations, including decisions and policies concerning the environment, climate change, emissions, natural resources, and fish and wildlife (including the Endangered Species Act); · The ability to recover costs arising from changes in enacted federal, state or local tax laws through revenue in a timely manner; · Changes in tax law, related regulations, or differing interpretation or enforcement of applicable law by the Internal Revenue Service (IRS) or other taxing jurisdiction, which could have a material adverse impact on the Company’s financial statements; · Natural disasters, such as hurricanes, windstorms, earthquakes, floods, fires and landslides, which can interrupt service and/or cause temporary supply disruptions and/or price spikes in the cost of fuel and raw materials and impose extraordinary costs; · Commodity price risks associated with procuring natural gas and power in wholesale markets that impact customer loads; · Wholesale market disruption, which may result in a deterioration of market liquidity, increase the risk of counterparty default, affect the regulatory and legislative process in unpredictable ways, negatively affect wholesale energy prices and/or impede PSE’s ability to manage its energy portfolio risks and procure energy supply, affect the availability and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · Financial difficulties of other energy companies and related events, which may affect the regulatory and legislative process in unpredictable ways and also adversely affect the availability of and access to capital and credit markets and/or impact delivery of energy to PSE from it suppliers; · The effect of wholesale market structures (including, but not limited to, regional market designs or transmission organizations) or other related federal initiatives; · PSE electric or gas distribution system failure, which may impact PSE’s ability to deliver energy supply to its customers; · Changes in weather conditions in the Pacific Northwest, which could have effects on customer usage and PSE’s revenues, thus impacting net income; · Weather, which can have a potentially serious impact on PSE’s ability to procure adequate supplies of gas, fuel or purchased power to serve its customers and on the cost of procuring such supplies; · Variable hydro conditions, which can impact streamflow and PSE’s ability to generate electricity from hydroelectric facilities; · Plant outages, which can have an adverse impact on PSE’s expenses with respect to repair costs, added costs to replace energy or higher costs associated with dispatching a more expensive resource; · The ability of gas or electric plant to operate as intended; · The ability to renew contracts for electric and gas supply and the price of renewal; · Blackouts or large curtailments of transmission systems, whether PSE’s or others’, which can affect PSE’s ability to deliver power or natural gas to its customers and generating facilities; · The ability to restart generation following a regional transmission disruption; · Failure of the interstate gas pipeline delivering to PSE’s system, which may impact PSE’s ability to adequately deliver gas supply to its customers; · The amount of collection, if any, of PSE’s receivables from the California Independent System Operator (CAISO) and other parties and the amount of refunds found to be due from PSE to the CAISO or other parties; · Industrial, commercial and residential growth and demographic patterns in the service territories of PSE; · General economic conditions in the Pacific Northwest, which might impact customer consumption or affect PSE’s accounts receivable; · The loss of significant customers or changes in the business of significant customers, which may result in changes in demand for PSE’s services; · The impact of acts of God, terrorism, flu pandemic or similar significant events; · Capital market conditions, including changes in the availability of capital or interest rate fluctuations; · Employee workforce factors, including strikes, work stoppages, availability of qualified employees or the loss of a key executive; · The ability to obtain insurance coverage and the cost of such insurance; · Future losses related to corporate guarantees provided by Puget Energy as a part of the sale of its InfrastruX subsidiary · The ability to maintain effective internal controls over financial reporting and operational processes; and · The risk that the stock purchase will not close or will be delayed, including as a result of the failure to obtain on a timely basis clearance under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended (HSR Act), which could adversely impact PSE’s liquidity and capital resources; · With respect to merger transactions Puget Energy announced on October 26, 2007: § The risk that the merger may not be consummated in a timely manner if at all, including due to the failure to receive shareholder approval or any required regulatory approvals; § The risk that the merger agreement may be terminated in circumstances that require Puget Energy to pay a termination fee of up to $40 million, plus out-of-pocket expenses of the acquiring entity and its members of up to $10 million; § Risks related to diverting management's attention from ongoing business operations; § The effect of the announcement of the merger on our business relationships, operating results and business generally, including our ability to retain key employees; and § Potential litigation regarding the merger. Any forward-looking statement speaks only as of the date on which such statement is made, and, except as required by law, Puget Energy and PSE undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all such factors, nor can it assess the impact of any such factor on the business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement.You are also advised to consult Item 1A-“Risk Factors” in our most recent annual report on Form 10-K and this quarterly report for updates. PART IFINANCIAL INFORMATION Item 1.Financial Statements PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating revenues: Electric $ 456,100 $ 399,246 $ 1,418,980 $ 1,247,650 Gas 142,120 119,610 834,304 718,655 Non-utility operating revenues 3,460 685 13,439 5,776 Total operating revenues 601,680 519,541 2,266,723 1,972,081 Operating expenses: Energy costs: Purchased electricity 185,778 183,723 640,627 623,793 Electric generation fuel 43,528 36,282 93,312 72,158 Residential exchange (384 ) (35,923 ) (52,424 ) (131,226 ) Purchased gas 80,914 68,294 530,616 453,335 Net unrealized (gain) loss on derivative instruments 5,276 (611 ) 1,031 214 Utility operations and maintenance 94,433 87,687 291,539 258,653 Non–utility expense and other 3,301 958 8,199 2,665 Depreciation and amortization 68,909 65,530 204,351 193,959 Conservation amortization 8,530 7,127 27,608 22,638 Taxes other than income taxes 56,907 46,360 207,269 180,299 Total operating expenses 547,192 459,427 1,952,128 1,676,488 Operating income 54,488 60,114 314,595 295,593 Other income (deductions): Other income 6,725 7,298 17,710 17,425 Charitable foundation funding (15,000 ) Other expense (686 ) (1,685 ) (4,546 ) (3,943 ) Interest charges: AFUDC 3,554 5,189 8,915 10,238 Interest expense (54,681 ) (45,923 ) (158,133 ) (134,197 ) Income from continuing operations before income taxes 9,400 24,993 178,541 170,116 Income tax (benefit) expense (2,218 ) 9,072 49,262 60,048 Income from continuing operations 11,618 15,921 129,279 110,068 Income from discontinued segment (net of tax) (224 ) 1 (212 ) 51,903 Net income before cumulative effect of accounting change 11,394 15,922 129,067 161,971 Cumulative effect of implementation of accounting change (net of tax) 89 Net income $ 11,394 $ 15,922 $ 129,067 $ 162,060 Common shares outstanding weighted average (in thousands) 116,821 116,101 116,650 115,910 Diluted shares outstanding weighted average (in thousands) 117,365 116,568 117,225 116,311 Basic earnings per common share before cumulative effect of accounting change $ 0.10 $ 0.14 $ 1.11 $ 0.95 Basic earnings per common share from discontinued operations 0.45 Cumulative effect from accounting change Basic earnings per common share $ 0.10 $ 0.14 $ 1.11 $ 1.40 Diluted earnings per common share before cumulative effect of accounting change $ 0.10 $ 0.14 $ 1.10 $ 0.95 Diluted earnings per common share from discontinued operations 0.44 Cumulative effect from accounting change Diluted earnings per common share $ 0.10 $ 0.14 $ 1.10 $ 1.39 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 11,394 $ 15,922 $ 129,067 $ 162,060 Other comprehensive income, net of tax at 35%: Foreign currency translation adjustment, net of tax of $0, $0, $0 and $(176), respectively (327 ) Unrealized gain from pension and postretirement plans, net of tax of $943, $0, $2,228 and $78, respectively 1,752 4,138 145 Net unrealized losses on derivative instruments during the period, net of tax of $(5,752), $(6,042), $(11,303) and $(15,687), respectively (10,683 ) (11,220 ) (20,992 ) (29,133 ) Reversal of net unrealized gains (losses) on derivative instruments settled during the period, net of tax of $2,488, $690, $3,556 and $(4,632), respectively 4,620 1,281 6,604 (8,603 ) Amortization of cash flow hedge contracts to earnings, net of tax of $43, $41, $128 and $246, respectively 79 76 238 457 Settlement of cash flow hedge contracts net of tax of $0, $(224), $0 and $7,239, respectively (416 ) 13,444 Deferral of cash flow hedges related to the power cost adjustment mechanism, net of tax of $0, $0, $0 and $3,366, respectively 6,252 Comprehensive loss (4,232 ) (10,279 ) (10,012 ) (17,765 ) Comprehensive income $ 7,162 $ 5,643 $ 119,055 $ 144,295 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS September 30, 2007 (Unaudited) December 31, 2006 Utility plant: (at original cost, including construction work in progress of$303,538 and $ 206,459, respectively) Electric $ 5,841,288 $ 5,334,368 Gas 2,270,518 2,146,048 Common plant 482,374 458,262 Less:Accumulated depreciation and amortization (3,072,245 ) (2,757,632 ) Net utility plant 5,521,935 5,181,046 Other property and investments 153,874 151,462 Current assets: Cash 29,769 28,117 Restricted cash 4,792 839 Accounts receivable, net of allowance for doubtful accounts 119,554 253,613 Secured pledged accounts receivable 126,000 110,000 Unbilled revenues 115,238 202,492 Purchased gas adjustment receivable 39,822 Materials and supplies, at average cost 61,199 43,501 Fuel and gas inventory, at average cost 116,797 115,752 Unrealized gain on derivative instruments 12,523 16,826 Prepaid income tax 35,859 Prepaid expenses 8,883 9,228 Other 16,303 Deferred income taxes 6,049 1,175 Total current assets 652,966 821,365 Other long-term assets: Restricted cash 3,814 Regulatory asset for deferred income taxes 106,068 115,304 Regulatory asset for PURPA contract buyout costs 147,375 167,941 Unrealized gain on derivative instruments 32 6,934 Power cost adjustment mechanism 6,357 Other 660,410 611,816 Total other long-term assets 913,885 912,166 Total assets $ 7,242,660 $ 7,066,039 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) CAPITALIZATION AND LIABILITIES September 30, 2007 (Unaudited) December 31, 2006 Capitalization: Common shareholders’ investment: Common stock $0.01 par value, 250,000,000 shares authorized, 117,170,298 and 116,576,636 shares outstanding, respectively $ 1,170 $ 1,166 Additional paid-in capital 1,983,018 1,969,032 Earnings reinvested in the business 213,976 172,529 Accumulated other comprehensive loss, net of tax at 35% (36,710 ) (26,698 ) Total shareholders’ equity 2,161,454 2,116,029 Redeemable securities and long-term debt: Preferred stock subject to mandatory redemption 1,889 1,889 Junior subordinated notes 250,000 Junior subordinated debentures of the corporation payable to a subsidiary trust holding mandatorily redeemable preferred securities 37,750 Long-term debt 2,428,860 2,608,360 Total redeemable securities and long-term debt 2,680,749 2,647,999 Total capitalization 4,842,203 4,764,028 Current liabilities: Accounts payable 238,922 379,579 Short-term debt 378,039 328,055 Current maturities of long-term debt 179,500 125,000 Accrued expenses: Purchased gas liability 61,158 Taxes 60,743 54,977 Salaries and wages 19,597 32,122 Interest 57,161 36,915 Unrealized loss on derivative instruments 56,668 70,596 Other 52,480 43,889 Total current liabilities 1,104,268 1,071,133 Long-term liabilities: Deferred income taxes 773,872 745,095 Unrealized loss on derivative instruments 9,065 415 Power cost adjustment mechanism 4,841 Other deferred credits 508,411 485,368 Total long-term liabilities 1,296,189 1,230,878 Total capitalization and liabilities $ 7,242,660 $ 7,066,039 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands, Unaudited) Nine Months Ended September 30, 2007 2006 Operating activities: Net income $ 129,067 $ 162,060 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 204,351 193,959 Deferred income taxes and tax credits, net 38,567 (11,309 ) Net unrealized loss on derivative instruments 1,031 214 Amortization of gas pipeline capacity assignment (8,169 ) (7,951 ) Impairment on InfrastruX investment (7,269 ) Gain on sale of InfrastruX (29,765 ) Cash collateral paid from energy suppliers (22,020 ) Change in residential exchange program (27,205 ) 434 Cash receipt from lease purchase option settlement 18,898 Chelan PUD contract initiation prepayment (89,000 ) Power cost adjustment mechanism 11,198 15,696 Goldendale deferred costs (11,211 ) Storm damage deferred costs (16,460 ) (7,545 ) Other 27,767 10,214 Change in certain current assets and liabilities: Accounts receivable and unbilled revenue 215,363 198,243 Materials and supplies (17,698 ) (4,408 ) Fuel and gas inventory (1,045 ) (39,105 ) Prepayments and other (51,816 ) (16,696 ) Purchased gas adjustment receivable/payable 100,980 (16,318 ) Accounts payable (134,002 ) (119,308 ) Taxes payable 5,766 (78,357 ) Accrued expenses and other 6,248 20,718 Net cash provided by operating activities 491,630 152,487 Investing activities: Construction and capital expenditures - excluding equity AFUDC (548,043 ) (579,384 ) Energy efficiency expenditures (30,054 ) (21,859 ) Cash proceeds from property sales 5,747 196 Refundable cash received for customer construction projects 16,950 12,004 Restricted cash (139 ) (3,529 ) Gross proceeds from sale of InfrastruX, net of cash disposed 263,575 Other (340 ) 5,835 Net cash used by investing activities (555,879 ) (323,162 ) Financing activities: Change in short-term debt and leases, net 49,984 65,323 Dividends paid (79,135 ) (78,123 ) Payments to minority shareholders of InfrastruX (10,451 ) Issuance of common stock 4,379 4,241 Issuance of bonds and notes 250,000 550,000 Redemption of trust preferred stock (37,750 ) (200,000 ) Redemption of bonds, notes and leases (125,000 ) (190,096 ) Settlement of cash flow hedge of interest rate derivative 20,682 Issuance and redemption costs of bonds and other 3,423 (3,760 ) Net cash provided by financing activities 65,901 157,816 Net increase (decrease) in cash 1,652 (12,859 ) Cash at beginning of year 28,117 22,897 Cash at end of period $ 29,769 $ 10,038 Supplemental cash flow information: Cash paid for interest (net of capitalized interest) $ 128,755 $ 118,848 Income taxes paid 23,000 97,725 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating revenues: Electric $ 456,100 $ 399,246 $ 1,418,980 $ 1,247,650 Gas 142,120 119,610 834,304 718,655 Non-utility operating revenues 3,460 685 13,439 5,776 Total operating revenues 601,680 519,541 2,266,723 1,972,081 Operating expenses: Energy costs: Purchased electricity 185,778 183,723 640,627 623,793 Electric generation fuel 43,528 36,282 93,312 72,158 Residential exchange (384 ) (35,923 ) (52,424 ) (131,226 ) Purchased gas 80,914 68,294 530,616 453,335 Unrealized (gain) loss on derivative instruments 5,276 (611 ) 1,031 214 Utility operations and maintenance 94,433 87,687 291,539 258,653 Non-utility expense and other 2,178 707 6,755 1,432 Depreciation and amortization 68,909 65,530 204,351 193,959 Conservation amortization 8,530 7,127 27,608 22,638 Taxes other than income taxes 56,907 46,360 207,269 180,299 Total operating expenses 546,069 459,176 1,950,684 1,675,255 Operating income 55,611 60,365 316,039 296,826 Other income (deductions): Other income 6,725 7,298 17,710 17,069 Other expense (686 ) (1,685 ) (4,546 ) (3,943 ) Interest charges: AFUDC 3,554 5,189 8,915 10,238 Interest expense (54,681 ) (45,923 ) (158,133 ) (134,197 ) Interest expense on Puget Energy note (352 ) (382 ) (1,027 ) (503 ) Income before income taxes 10,171 24,862 178,958 185,490 Income tax (benefit) expense (1,875 ) 9,230 49,777 66,008 Net income before cumulative effect of accounting change 12,046 15,632 129,181 119,482 Cumulative effect of implementation of accounting change (net of tax) 89 Net income $ 12,046 $ 15,632 $ 129,181 $ 119,571 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 12,046 $ 15,632 $ 129,181 $ 119,571 Other comprehensive income, net of tax at 35%: Unrealized gain from pension and postretirement plans, net of tax of $943, $0, $2,228 and $78, respectively 1,752 4,138 145 Net unrealized losses on derivative instruments during the period, net of tax of $(5,752), $(6,042), $(11,303) and $(15,687), respectively (10,683 ) (11,220 ) (20,992 ) (29,133 ) Reversal of net unrealized gains (losses) on derivative instruments settled during the period, net of tax of $2,488, $690, $3,556 and $(4,632), respectively 4,620 1,281 6,604 (8,603 ) Amortization of cash flow hedge contracts to earnings, net of tax of $43, $41, $128 and $246, respectively 79 76 238 457 Settlement of cash flow hedge contracts net of tax of $0, $(224), $0 and $7,239, respectively (416 ) 13,444 Deferral of cash flow hedges related to the power cost adjustment mechanism, net of tax of $0, $0, $0 and $3,366, respectively 6,252 Comprehensive loss (4,232 ) (10,279 ) (10,012 ) (17,438 ) Comprehensive income $ 7,814 $ 5,353 $ 119,169 $ 102,133 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS September 30, 2007 (Unaudited) December 31, 2006 Utility plant: (at original cost, including construction work in progress of $303,538 and $206,459, respectively) Electric $ 5,841,288 $ 5,334,368 Gas 2,270,518 2,146,048 Common plant 482,374 458,262 Less:Accumulated depreciation and amortization (3,072,245 ) (2,757,632 ) Net utility plant 5,521,935 5,181,046 Other property and investments 153,874 151,462 Current assets: Cash 29,677 28,092 Restricted cash 841 839 Accounts receivable, net of allowance for doubtful accounts 119,775 253,613 Secured pledged accounts receivable 126,000 110,000 Unbilled revenues 115,238 202,492 Purchased gas adjustment receivable 39,822 Materials and supplies, at average cost 61,199 43,501 Fuel and gas inventory, at average cost 116,797 115,752 Unrealized gain on derivative instruments 12,523 16,826 Prepaid income taxes 34,821 Prepaid expenses 8,309 8,659 Other 16,303 Deferred income taxes 6,049 1,175 Total current assets 647,532 820,771 Other long-term assets: Regulatory asset for deferred income taxes 106,068 115,304 Regulatory asset for PURPA contract buyout costs 147,375 167,941 Unrealized gain on derivative instruments 32 6,934 Power cost adjustment mechanism 6,357 Other 660,329 611,598 Total other long-term assets 913,804 908,134 Total assets $ 7,237,145 $ 7,061,413 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) CAPITALIZATION AND LIABILITIES September 30, 2007 (Unaudited) December 31, 2006 Capitalization: Common shareholder’s investment: Common stock ($10 stated value) - 150,000,000 shares authorized, 85,903,791 shares outstanding $ 859,038 $ 859,038 Additional paid-in capital 1,001,534 996,737 Earnings reinvested in the business 313,251 263,206 Accumulated other comprehensive loss, net of tax at 35% (36,710 ) (26,698 ) Total shareholder’s equity 2,137,113 2,092,283 Redeemable securities and long-term debt: Preferred stock subject to mandatory redemption 1,889 1,889 Junior subordinated notes 250,000 Junior subordinated debentures of the corporation payable to a subsidiary trust holding mandatorily redeemable preferred securities 37,750 Long-term debt 2,428,860 2,608,360 Total redeemable securities and long-term debt 2,680,749 2,647,999 Total capitalization 4,817,862 4,740,282 Current liabilities: Accounts payable 238,337 379,494 Short-term debt 378,039 328,055 Short-term note owed to Puget Energy 24,282 24,303 Current maturities of long-term debt 179,500 125,000 Accrued expenses: Purchased gas liability 61,158 Taxes 60,743 55,365 Salaries and wages 19,597 31,591 Interest 57,280 37,031 Unrealized loss on derivative instruments 56,668 70,596 Other 52,480 43,889 Total current liabilities 1,128,084 1,095,324 Long-term liabilities: Deferred income taxes 777,459 749,033 Unrealized loss on derivative instruments 9,065 415 Power cost adjustment mechanism 4,841 Other deferred credits 499,834 476,359 Total long-term liabilities 1,291,199 1,225,807 Total capitalization and liabilities $ 7,237,145 $ 7,061,413 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Operating activities: Net income $ 129,181 $ 119,571 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 204,351 193,959 Deferred income taxes and tax credits, net 38,216 2,276 Net unrealized loss on derivative instruments 1,031 214 Amortization of gas pipeline capacity assignment (8,169 ) (7,951 ) Cash collateral paid from energy suppliers (22,020 ) Change in residential exchange program (27,205 ) 434 Cash receipt from lease purchase option settlement 18,898 Chelan PUD contract initiation payment (89,000 ) Power cost adjustment mechanism 11,198 15,969 Goldendale deferred costs (11,211 ) Storm damage deferred costs (16,460 ) (7,545 ) Other 28,050 13,839 Change in certain current assets and liabilities: Accounts receivable and unbilled revenue 215,142 210,578 Materials and supplies (17,698 ) (5,324 ) Fuel and gas inventory (1,045 ) (39,105 ) Prepayments and other (50,774 ) (14,012 ) Purchased gas adjustment receivable/payable 100,980 (16,318 ) Accounts payable (134,503 ) (122,257 ) Taxes payable 5,378 (80,119 ) Accrued expenses and other 6,782 26,393 Net cash provided by operating activities 492,142 179,582 Investing activities: Construction expenditures - excluding equity AFUDC (548,043 ) (575,108 ) Energy efficiency expenditures (30,054 ) (21,859 ) Cash proceeds from property sales 5,747 196 Refundable cash received for customer construction projects 16,950 12,004 Restricted cash (3 ) 209 Other (340 ) 5,939 Net cash used by investing activities (555,743 ) (578,619 ) Financing activities: Change in short-term debt, net 49,984 62,154 Loan from Puget Energy (21 ) 24,211 Dividends paid (79,136 ) (83,550 ) Investment from Puget Energy 3,684 68,635 Issuance of bonds and notes 250,000 550,000 Redemption of trust preferred stock (37,750 ) (200,000 ) Redemption of bonds and notes (125,000 ) (46,000 ) Settlement of cash flow hedge interest rate derivative 20,682 Issuance and redemption cost of bonds and other 3,425 (3,809 ) Net cash provided by financing activities 65,186 392,323 Net increase (decrease) in cash 1,585 (6,714 ) Cash at beginning of year 28,092 16,709 Cash at end of period $ 29,677 $ 9,995 Supplemental cash flow information: Cash paid for interest (net of capitalized interest) $ 128,755 $ 115,951 Income taxes paid 23,000 91,621 The accompanying notes are an integral part of the financial statements. COMBINED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1) Summary of Consolidation Policy Basis of Presentation Puget Energy, Inc. (Puget Energy) is a holding company that owns Puget Sound Energy, Inc. (PSE) and until May 7, 2006, InfrastruX Group, Inc. (InfrastruX).PSE is a public utility incorporated in the state of Washington that furnishes electric and gas services in a territory covering 6,000 square miles, primarily in the Puget Sound region. The 2007 consolidated financial statements of Puget Energy reflect the accounts of Puget Energy and its subsidiary, PSE.PSE’s consolidated financial statements include the accounts of PSE and its subsidiaries.Puget Energy and PSE are collectively referred to herein as “the Company.”The consolidated financial statements are presented after elimination of all significant intercompany items and transactions.Certain amounts previously reported have been reclassified to conform to current year presentations with no effect on total equity or net income.The reclassification relates to the income statements of Puget Energy and PSE, which have been changed from a utility presentation format based on Federal Energy Regulatory Commission (FERC) guidelines to a presentation based on generally accepted accounting principles (GAAP). The 2006 consolidated financial statements of Puget Energy reflect the accounts of Puget Energy and its subsidiaries, PSE and InfrastruX.Puget Energy holds all the common shares of PSE and until May 7, 2006, a 90.9% interest in InfrastruX.The results of PSE and InfrastruX are presented on a consolidated basis.The financial position and results of operations for InfrastruX are presented as discontinued operations.At the time that it was owned by Puget Energy, InfrastruX was a non-regulated utility construction service company incorporated in the state of Washington, which provides construction services to the electric and gas utility industries primarily in the Midwest, Texas, south-central and eastern United States regions. The consolidated financial statements contained in this Form 10-Q are unaudited.In the respective opinions of the management of Puget Energy and PSE, all adjustments necessary for a fair statement of the results for the interim periods have been reflected and were of a normal recurring nature.These condensed financial statements should be read in conjunction with the audited financial statements (and the Combined Notes thereto) included in the combined Puget Energy and PSE Report on Form 10-K for the year ended December 31, 2006. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. PSE collected Washington State excise taxes (which are a component of general retail rates) and municipal taxes of $40.5 million and $163.4 million for the three and nine months ended September 30, 2007, respectively, and $35.9 million and $141.2 million for the three and nine months ended September 30, 2006, respectively.The Company’s policy is to report such taxes on a gross basis in operating revenues and taxes other than income taxes in the accompanying consolidated statements of income. (2) Earnings per Common Share (Puget Energy Only) Puget Energy’s basic earnings per common share have been computed based on weighted average common shares outstanding of 116,821,000 and 116,650,000 for the three and nine months ended September 30, 2007, respectively, and 116,101,000 and 115,910,000 for the three and nine months ended September 30, 2006, respectively. Puget Energy’s diluted earnings per common share have been computed based on weighted average common shares outstanding and issuable upon exercise of options or expiration of vesting periods of 117,365,000 and 117,225,000 for the three and nine months ended September 30, 2007, respectively, and 116,568,000 and 116,311,000 for the three and nine months ended September 30, 2006, respectively.These shares include the dilutive effect of securities related to employee and director equity plans. (3) Accounting for Derivative Instruments and Hedging Activities Statement of Financial Accounting Standards (SFAS) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended, requires that all contracts considered to be derivative instruments be recorded on the balance sheet at fair value.The Company enters into contracts to manage its energy resource portfolio and interest rate exposure including forward physical and financial contracts, option contracts and swaps.The majority of these contracts qualify for the normal purchase normal sale (NPNS) exception to derivative accounting rules provided they meet certain criteria.Generally, NPNS applies if PSE: 1) deems the counterparty creditworthy; 2) if the counterparty owns or controls energy resources within the western region to allow for physical delivery of the energy; and 3) if the transaction is within PSE’s forecasted load requirements as adjusted from time to time.Contracts that do not meet NPNS exception or cash flow hedge criteria are marked-to-market to current earnings in the income statement, subject to deferral under SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation,” for energy related derivatives due to the Power Cost Adjustment (PCA) mechanism and Purchased Gas Adjustment (PGA) mechanism. The nature of serving regulated electric customers with its wholesale portfolio of owned and contracted electric generation resources exposes the Company and its customers to some volumetric and commodity price risks within the sharing mechanism of the PCA.The Company’s energy risk portfolio management function monitors and manages these risks using analytical models and tools.The Company is not engaged in the business of assuming risk for the purpose of realizing speculative trading revenues.Therefore, wholesale market transactions are focused on balancing the Company’s energy portfolio, reducing costs and risks where feasible and reducing volatility in wholesale costs and margin in the portfolio.In order to manage risks effectively, the Company enters into physical and financial transactions which are appropriate for the service territory of the Company and are relevant to its regulated electric and gas portfolios. The following tables present the impact of changes in the market value of derivative instruments not meeting NPNS or cash flow hedge criteria to the Company’s earnings during the three and nine months ended September 30, 2007 and September 30, 2006: (Dollars in Millions) Three Months Ended September 30, 2007 2006 Change Unrealized (gain) loss on derivative instruments $5.3 $ (0.6) $5.9 (Dollars in Millions) Nine Months Ended September 30, 2007 2006 Change Unrealized (gain) loss on derivative instruments $1.0 $ 0.2 $0.8 During the three and nine months ended September 30, 2007, the Company recorded a decrease in earnings for the change in the market value of derivative instruments not meeting NPNS or cash flow hedge criteria of $5.3 million and $1.0 million,respectively.The increase in expense is primarily due to the change in the mark-to-market valuation of a physically delivered gas supply contract for electric generation that did not meet NPNS or cash flow hedge criteria and the ineffective portion of two long-term power purchase agreements designated as cash flow hedges.During the three months ended September 30, 2007, in order to replace the energy that was lost due to the early termination of a contract by the counterparty in the second quarter 2007, the Company entered into two long-term power purchase contracts that met cash flow hedge criteria.The ineffective portion relates to periods in which the Company has enough projected energy resources to meet the expected customer usage without the two contracts.In addition, a decline in the unrealized gain on a physical gas supply contract recorded in the second quarter 2007 contributed to the unrealized loss in the three months ended September 30, 2007 due to the lower market value of natural gas and settlement of contracts during the third quarter 2007.During the three and nine months ended September 30, 2006, the Company recorded an increase in earnings for the change in the market value of derivative instruments not meeting NPNS or cash flow hedge criteria of $0.6 million and a decrease in earnings of $0.2 million,respectively. The following table presents electric derivatives that are designated as cash flow hedges or contracts that do not meet NPNS at September 30, 2007 and December 31, 2006: Electric Derivatives (Dollars in Millions) September 30, 2007 December 31, 2006 Short-term asset $ 10.1 $ 10.1 Long-term asset 6.8 Total assets $ 10.1 $ 16.9 Short-term liability $ 17.1 $ 9.0 Long-term liability 8.7 0.4 Total liabilities $ 25.8 $ 9.4 If it is determined that it is uneconomical to operate PSE’s controlled electric generating facilities in future periods, the fuel supply cash flow hedge relationship is terminated and the hedge is de-designated which results in the unrealized gains and losses associated with the contracts being recorded in the income statement.As these contracts are settled, the costs are recognized as energy costs and are included as part of the PCA mechanism. At September 30, 2007, the Company had net unrealized day one loss deferral of $9.6 million primarily related to a locational power exchange contract which was modeled and therefore the day one loss was deferred under Emerging Issues Task Force (EITF) 02-3, “Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Involved in Energy Trading and Risk Management Activities.”The deferred loss is being amortized over the term of the contract through December 31, 2010.Any future changes in the mark-to-market value will be recorded through the income statement.The contract throughout its term has economic benefit to the Company.The locational exchange will help ease electric transmission congestion across the Cascade Mountains during winter months as PSE will take delivery of energy at a location that interconnects with PSE’s transmission system in Western Washington.At the same time, PSE will make available the same quantities of power at the Mid-Columbia trading hub location. The amount of net unrealized gain (loss), net of tax, related to the Company’s energy-related cash flow hedges under SFAS No. 133 consisted of the following at September 30, 2007 and December 31, 2006: (Dollars in Millions, net of tax) September 30, 2007 December 31, 2006 Other comprehensive income – unrealized (gain) loss $ 9.5 $(4.9) The following table presents derivative hedges of natural gas contracts to serve natural gas customers at September 30, 2007 and December 31, 2006: Gas Derivatives (Dollars in Millions) September 30, 2007 December 31, 2006 Short-term asset $ 2.5 $ 6.7 Long-term asset 0.1 Total assets $ 2.5 $ 6.8 Short-term liability $ 39.6 $ 61.6 Long-term liability 0.4 Total liabilities $ 40.0 $ 61.6 Due to the PGA mechanism, mark-to-market adjustments relating to the natural gas business have been reclassified to a deferred account in accordance with SFAS No. 71.The PGA mechanism passes increases and decreases in the cost of natural gas supply to customers.As the gains and losses on the hedges are realized in future periods, they will be recorded as gas costs under the PGA mechanism. At September 30, 2007, a portion of the ending balance in other comprehensive income relates to previously settled treasury interest rate swap contracts resulting in a net loss of $8.3 million after-tax and accumulated amortization.At December 31, 2006, the ending balance in other comprehensive income was a loss of $8.5 million. (4) Discontinued Operations and Corporate Guarantees (Puget Energy Only) On May 7, 2006, Puget Energy sold InfrastruX to an affiliate of Tenaska Power Fund, L.P. (Tenaska).Puget Energy accounted for InfrastruX as a discontinued operation under SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” in 2006. As part of the transaction, Puget Energy made certain representations and warranties concerning InfrastruX.Puget Energy obtained a representation and warranty insurance policy and deposited $3.7 million into an escrow account to serve as retention under the policy.At September 30, 2007, restricted cash in the escrow account was $4.0 million, which is included in Puget Energy’s balance sheets, representing management’s estimate of the aggregate fair value of Puget Energy’s maximum risk of loss related to those representations and warranties.Should Tenaska make any such claims against Puget Energy, payment for the claims would be made from the escrow account.The representation and warranty obligation expires May 7, 2008. Puget Energy also agreed to indemnify Tenaska for certain costs and expenses incurred after closing related to an investigation of one of InfrastruX’s subsidiary companies.Under the indemnity agreement, Puget Energy is also liable for refunding a portion of the purchase price paid by Tenaska for InfrastruX if the subsidiary does not achieve certain operating results during the measurement year.The maximum obligation of Puget Energy for defense costs and a refund of a portion of the purchase price is capped at $15.0 million.Tenaska has notified Puget Energy that 2008 will be the measurement year for purposes of calculating the potential purchase price refund obligation.At September 30, 2007, a liability in the amount of $4.5 million is included in the accompanying balance sheets after payment of $0.5 million related to the guarantee.During the fourth quarter 2007, Puget Energy will pay InfrastruX $1.3 million to resolve a claim under this guarantee.The obligation expires May 7, 2011. Puget Energy’s accounting policy for its representations and warranties loss reserve and the indemnity agreement is to reduce the loss reserve only when the guarantee expires or is settled.Any increase to the loss reserves subsequent to the initial recognition would be determined if it is probable that a future event will occur confirming the additional loss and the amount of the additional loss can be reasonably estimated in accordance with SFAS No. 5, “Accounting for Contingencies.” Puget Energy also provided an environmental guarantee as part of the sale agreement.Under the terms of the agreement, Tenaska will be responsible for the first $0.1 million of environmental claims, Tenaska and Puget Energy will share the next $6.4 million equally and Puget Energy will be responsible for the next $3.5 million.Puget Energy believes it will not have a future loss in connection with the environmental guarantee. The following table summarizes Puget Energy’s income from discontinued operations: Three Months Ended September 30, Nine Months Ended September 30, (Dollars in Thousands) 2007 2006 2007 2006 Revenues $ 138,573 Goodwill impairment Operating expenses (including interest expense) (128,605 ) Pre-tax income 9,968 Income tax expense (224 ) (224 ) (3,544 ) Puget Energy carrying value adjustment of InfrastruX 7,269 Puget Energy cost of sale related to InfrastruX, net of tax (937 ) Puget Energy deferred tax basis adjustment of InfrastruX 9,966 Gain on sale, net of tax 1 12 29,765 Minority interest in income of discontinued operations (584 ) Income from discontinued operations $ (224 ) $ 1 $ (212 ) $ 51,903 In accordance with SFAS No. 144, InfrastruX discontinued depreciation and amortization of its assets effective February 8, 2005.This discontinuation of depreciation and amortization resulted in $6.7 million ($4.3 million after-tax) lower depreciation and amortization expense than otherwise would have been recorded as continuing operations for the nine months ended September 30, 2006.Puget Energy did not record any amortization expense related to the intangible assets of InfrastruX in 2006. (5) Retirement Benefits The Company has a defined benefit pension plan with a cash balance feature covering substantially all PSE employees.Benefits are a function of age, salary and service.Puget Energy also maintains a non-qualified supplemental retirement plan for officers and certain director-level employees. The following table summarizes the net periodic benefit cost for the three months ended September 30: Pension Benefits Other Benefits (Dollars in Thousands) 2007 2006 2007 2006 Service cost $ 3,328 $ 3,293 $ 33 $ 99 Interest cost 6,628 6,171 204 426 Expected return on plan assets (9,715 ) (9,310 ) (210 ) (290 ) Amortization of prior service cost 510 585 43 134 Recognized net actuarial (gain) loss 1,297 1,423 (493 ) 49 Amortization of transition obligation 12 104 Net periodic benefit cost $ 2,048 $ 2,162 $ (411 ) $ 522 Curtailment/settlement cost $ $ $ 708 $ The following table summarizes the net periodic benefit cost for the nine months ended September 30: Pension Benefits Other Benefits (Dollars in Thousands) 2007 2006 2007 2006 Service cost $ 9,983 $ 9,415 $ 216 $ 270 Interest cost 19,884 18,501 962 1,142 Expected return on plan assets (29,144 ) (28,179 ) (620 ) (653 ) Amortization of prior service cost 1,532 1,756 310 401 Recognized net actuarial (gain) loss 3,890 3,922 (605 ) (205 ) Amortization of transition obligation 222 314 Net periodic benefit cost $ 6,145 $ 5,415 $ 485 $ 1,269 Curtailment/settlement cost $ $ $ 708 $ The Company previously disclosed in its financial statements for the year ended December 31, 2006 that it expected contributions by the Company to fund the pension and other benefits plans for the year ending December 31, 2007 to be $4.5 million and $0.3 million, respectively.During the three and nine months ended September 30, 2007, the actual cash contributions to the Company’s non-qualified pension plans were $0.4 million and $1.2 million, respectively.Based on this activity, the Company anticipates contributing an additional $1.0 million to the Company’s non-qualified pension plan in 2007.The full amount of the pension plan funding for 2007 is for the Company’s non-qualified supplemental retirement plan. During the three and nine months ended September 30, 2007, actual other post-retirement medical benefit plan contributions were less than $0.1 million and $0.8 million, respectively, and the Company does not expect to make additional contributions for the remaining period of 2007. On June 20, 2007, the International Brotherhood of Electrical Workers (IBEW) ratified a collective bargaining agreement with PSE.The collective bargaining agreement included changes to the Company’s subsidy for retiree medical insurance.Effective June 20, 2007, no new IBEW employees will receive a retiree medical subsidy at retirement. Current IBEW-represented employees with less than five years of service will no longer receive a medical subsidy at retirement and those employees with more that one year of service but less than five years of service received a one-time cash payment.Current IBEW-represented employees with five or more years of service had a one-time opportunity to elect a cash payment that varied depending on the years of employment with PSE in lieu of continuing eligibility for the retiree medical subsidy.As a result of the termination, the curtailment loss was $0.7 million. (6) Income Taxes During the three and nine months ended September 30, 2007, PSE recorded an income tax benefit of $1.9 million and an expense of $49.2 million, respectively, compared to an expense of $9.1 million and $60.0 million for the three and nine months ended September 30, 2006, respectively.Lower income tax expense in 2007 was primarily related to lower net income in 2007 and a true-up of the 2006 federal tax provision which resulted in an adjustment to the 2007 effective tax rate.The effective tax rate was also lower due to higher tax credits associated with the production of wind-powered energy.The true-up of the 2006 tax provision was a benefit of $1.9 million for the three months ended September 30, 2007 as compared to an expense of $0.5 million in 2006 for the 2005 tax provision true-up.The production tax credits for the three and nine months ended September 30, 2007 were $1.1 million and $13.9 million, respectively, compared to $0.3 million and $4.9 million for the three and nine months ended September 30, 2006, respectively. The additional credits were made available due to the addition of the Wild Horse wind project, which was placed in service in December 2006.In July 2006, Financial Accounting Standards Board (FASB) issued Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109,” which clarifies the accounting for uncertainty in income taxes recognized in the financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”FIN 48 requires the use of a two-step approach for recognizing and measuring tax positions taken or expected to be taken in a tax return.First, a tax position should only be recognized when it is more likely than not, based on technical merits, that the position will be sustained upon examination by the taxing authority.Second, a tax position that meets the recognition threshold should be measured at the largest amount that has a greater than 50% likelihood of being sustained. FIN 48 was effective for the Company as of January 1, 2007.As of the date of adoption, the Company had no material unrecognized tax benefits but accrued $6.6 million in interest expense related to tax deductions for certain capitalized internal labor and related overhead costs previously deducted before repayment in 2005 and 2006.Additionally, the Company has reversed $1.9 million and $1.2 million in interest expense for the three and nine months ended September 30, 2007, respectively, related to the tax deductions for the capitalized internal labor and overheads due to a change in estimate related to settlement guidelines established by the Internal Revenue Service (IRS) national office.The balance at September 30, 2007 was $5.4 million. In its 2001 tax return, PSE claimed a deduction when it changed its tax accounting method with respect to capitalized internal labor and overheads.Under the new method, the Company could immediately deduct certain costs that it had previously capitalized.In the IRS audit of the Company’s 2001, 2002 and 2003 federal income tax returns, the IRS disallowed the deduction, citing Revenue Ruling 2005-53.The Company believes the original deductions were valid as filed and has formally appealed the IRS adjustment.The Company repaid the tax benefits in 2005 and 2006 as provided in the new Regulations, issued on August 2, 2005 (Regulation 1.263(a)-1).At December 31, 2006, the full tax benefit had been repaid.The IRS national office established settlement guidelines which will apply to its settlement offers on this issue.It is possible that this issue could be resolved in the next 12 months. Based on prior Washington Utilities and Transportation Commission (Washington Commission) orders on this issue, it is management’s expectation that if the IRS is ultimately successful in challenging some portion of the deduction the Company could request rate recovery of the regulatory asset for the interest accrued. For federal income tax purposes, the Company has open tax years from 2001 through 2007.The Company continues its policy of classifying interest as interest expense and penalties as other expense in the financial statements. (7) Regulation and Rates On September 26, 2007, the Washington Commission approved PSE’s requested revisions to its purchased gas adjustment (PGA) tariff schedules resulting in a decrease of $148.1 million or 13% on an annual basis in gas sales revenues effective October 1, 2007.The rate decrease was the result of lower costs of natural gas in the forward market and a refund of the accumulated PGA payable balance over a 12-month period beginning October 1, 2007.The PGA rate change will decrease PSE’s revenue but will not impact the Company’s net income as the decreased revenue will be offset by decreased purchased gas costs and revenue sensitive taxes. On March 20, 2007, PSE submitted a Power Cost Only Rate Case (PCORC) filing to request approval of an updated power cost baseline rate beginning September 2007.The PCORC filing also requested recovery of the Goldendale generating facility (Goldendale) ownership and operating costs through retail electric rates.On May 23, 2007, PSE filed updated power costs due to changes in market conditions of natural gas and other costs which resulted in a revised proposed increase of $77.8 million or 4.4% annually.On July 5, 2007, a settlement agreement in this PCORC signed by PSE and certain other parties to the proceeding was filed with the Washington Commission, the terms of which included an electric rate increase of $64.7 million.On August 2, 2007, the Washington Commission approved the settlement agreement and authorized an increase in PSE’s electric rates of $64.7 million or an average increase of 3.7% annually effective September 1, 2007.The investment in Goldendale was found prudent, thus allowing for recovery of certain ownership and operating costs through electric retail rates effective September 1, 2007 along with updating other power costs. In accordance with the August 2, 2007 Washington Commission order approving the PCORC settlement, PSE and other parties have agreed to conduct a collaborate stakeholder review of the PCORC process to consider the scope and timing of the PCORC mechanism and whether the mechanism should continue.The collaborative review will include but is not limited to: 1) the number of PCORCs that a company will be allowed to file in any given year; 2) the number and timing of updates that a company my submit in the PCORC process; 3) the items directly associated with power costs that may be included and considered in a PCORC filing; and 4) whether the number and timing of updates may vary depending on if other parties can easily verify.Any agreements reached by the parties in the collaborative will be presented to the Washington Commission for approval during PSE’s next general rate case and any issues on which agreement has not been reached may be raised in the same general rate case. PSE’s storm accounting, which allows deferral of certain storm damage costs, is subject to review by the Washington Commission at the end of the current three year period, which is December 31, 2007.During the fourth quarter 2007,PSE intends to seek approval from the Washington Commission to continue its storm deferral accounting treatment at current levels beyond December 31, 2007. On April 11, 2007, the Washington Commission approved PSE’s petition for issuance of an accounting order that authorizes PSE to defer certain ownership and operating costs (and associated carrying costs) the Company incurred related to its purchase of Goldendale during the period prior to inclusion in PSE’s retail electric rates in the PCORC.The deferral is for the time period from March 15, 2007 through September 1, 2007.As of September 30, 2007, PSE had established a regulatory asset of $11.2 million.PSE anticipates amortization of the costs will begin no later than January 1, 2009 as determined in PSE’s next general rate case. On May 21, 2007, the Bonneville Power Administration (BPA) notified PSE and other investor-owned utilities that BPA was suspending payments related to its residential exchange program due to an adverse Ninth Circuit Court of Appeals (Ninth Circuit) decision of May 3, 2007.The Ninth Circuit concluded in its decision that certain BPA actions in entering into residential exchange settlements in 2000 were not in accordance with the law.BPA suspended payments under the residential exchange program until final decisions by the Ninth Circuit are determined.As a result of the BPA suspension of payment, PSE filed revisions to the tariffs which pass through the benefits of the Residential Exchange to all residential and small farm customers.The Washington Commission approved the termination of the Residential Exchange Credit effective June 7, 2007.Under Federal law, investor-owned utilities receiving residential exchange benefits must pass-through the benefits to their residential and small farm electric customers. On August 29, 2007, the Washington Commission approved PSE’s accounting petition to defer as a regulatory asset the excess BPA Residential Exchange benefit provided to customers and accrue monthly carrying charges on the deferred balance from June 7, 2007 until the deferral is recovered from customers or BPA.The accounting petition sought approval to record carrying costs on the deferred balance until the deferred balance is recovered from customers.As of September 30, 2007, PSE has recorded a regulatory asset of $34.8 million. In May 2007, the Washington Commission Staff alleged that PSE’s gas system service provider had violated certain Washington Commission recordkeeping rules.The Washington Commission has since filed a complaint against PSE that includes Washington Commission Staff’s recommendation that PSE be assessed a $2.0 million regulatory penalty.As of June 30, 2007, PSE management determined the penalty met the SFAS No. 5, “Accounting for Contingencies” criteria for recording a loss contingency and thus recorded a $2.0 million loss reserve.The Washington Commission investigation is ongoing. On January 5, 2007, the Washington Commission issued its order in PSE’s electric general rate case filed in February 2006, approving a general rate decrease for electric customers of $22.8 million or 1.3% annually.The rates for electric customers became effective beginning January 13, 2007.In its order, the Washington Commission approved a weighted cost of capital of 8.4%, or 7.06% after-tax and a capital structure that included 44.0% common equity with a return on equity of 10.4%.The Washington Commission had earlier approved (on June 28, 2006) a PCORC increase of $96.1 million annually effective July 1, 2006. On June 20, 2002, the Washington Commission approved a PCA mechanism that becomes operative if PSE’s costs to provide customers electricity fall outside certain bands established in an electric rate case.The cumulative maximum pre-tax earnings exposure due to power cost variations over the four-year period ended June 30, 2006 was limited to $40.0 million plus 1.0% of the excess.In October 2005, the Washington Commission approved a shift to an annual PCA mechanism measurement period from January through December starting in 2007.On January 5, 2007, the Washington Commission approved the PCA mechanism for continuation under the same annual graduated scale without a cumulative cap for excess power costs.All significant variable power supply cost variables (i.e. hydroelectric and wind generation, market price for purchased power and surplus power, natural gas and coal fuel price, generation unit forced outage risk and transmission cost) are included in the PCA mechanism. On January 5, 2007, the Washington Commission also issued its order in PSE’s natural gas general rate case, granting an increase for gas customers of $29.5 million or 2.8% annually, effective January 13, 2007. (8) Litigation Residential Exchange.Petitioners in several actions in the Ninth Circuit against BPA asserted that BPA acted contrary to law in entering into or performing or implementing a number of agreements, including the amended settlement agreement (and the May 2004 agreement) between BPA and PSE regarding the BPA Residential Exchange Program.BPA rates used in such agreements between BPA and PSE for determining the amounts of money to be paid to PSE by BPA under such agreements during the period October 1, 2001 through September 30, 2006 have been confirmed, approved and allowed to go into effect by FERC.Petitioners in several actions in the Ninth Circuit against BPA, also asserted that BPA acted contrary to law in adopting or implementing the rates upon which the benefits received or to be received from BPA during the October 1, 2001 through September 30, 2006 period were based.The parties to these various actions presented oral arguments to the Ninth Circuit in November 2005.A number of parties have claimed that the BPA rates proposed or adopted in the BPA rate proceeding to develop BPA rates to be used in the agreements for determining the amounts of money to be paid to PSE by BPA during the period October 1, 2006 through September 30, 2009 are contrary to law and that BPA acted contrary to law or without authority in deciding to enter into, or in entering into or performing or implementing such agreements.In June 2007, BPA requested FERC to continue a stay of FERC’s review of such rates in light of uncertainties created by the Ninth Circuit litigation. On May 3, 2007, the Ninth Circuit issued an opinion in Portland Gen. Elec. v. BPA, No. 01-70003, in which proceeding the actions of BPA in entering into settlement agreements regarding the BPA Residential Exchange Program with PSE and with other investor-owned utilities were challenged.In this opinion, the Ninth Circuit granted petitions for review and held the settlement agreements entered into between BPA and the investor-owned utilities being challenged in that proceeding to be inconsistent with statute.On May 3, 2007, the Ninth Circuit also issued an opinion in Golden Northwest Aluminum v. BPA, No. 03-73426, in which proceeding the petitioners sought review of BPA’s 2002-06 power rates.In this opinion, the Ninth Circuit granted petitions for review and held that BPA unlawfully shifted onto its preference customers the costs of its settlements with the investor-owned utilities.On October 5, 2007, petitions for rehearing of these two opinions were denied. In May 2007, following the Ninth Circuit’s issuance of these two opinions, BPA suspended payments to PSE under the amended settlement agreement (and the May 2004 agreement).On August 29, 2007, the Washington Commission approved PSE’s accounting petition to defer as a regulatory asset the excess BPA Residential Exchange benefit provided to customers and accrue monthly carrying charges on the deferred balance from June 7, 2007 until the deferral is recovered from customers or BPA.As of September 30, 2007, PSE has a regulatory assetof $34.8 million.On October 11, 2007, the Ninth Circuit remanded the May 2004 agreement to BPA in light of the Portland Gen. Elec. V. BPA opinion and dismissed the remaining three pending cases regarding settlement agreements.It is not clear what impact, if any, development or review of such rates, review of such agreements and the above described Ninth Circuit litigation may ultimately have on PSE. Colstrip Matters.In May 2003, approximately 50 plaintiffs brought an action against the owners of Colstrip which has since been amended to add additional claims.The lawsuit alleges that certain domestic water wells, groundwater and the Colstrip water supply pond were contaminated by seepage from a Colstrip Units 1 & 2 effluent holding pond, that seepage from Colstrip Units 1 & 2 have decreased property values and that seepage from the Colstrip water supply pond caused structural damage to buildings and toxic mold.Discovery is ongoing.The trial date has been postponed until June 2008.The Company has established a reserve for the expected liability. On March 29, 2007, a second complaint related to pond seepage was filed on behalf of two ranch owners alleging damage due to the Colstrip Units 3 & 4 effluent holding pond. On June 15, 2005, the U. S. Environmental Protection Agency (EPA) issued the Clean Air Visibility Rule to address regional haze or regionally-impaired visibility caused by multiple sources over a wide area.The rule defines Best Available Retrofit Technology (BART) requirements for electric generating units, including presumptive limits for sulfur dioxide, particulate matter and nitrogen oxide controls for large units.In February 2007, Colstrip was notified by EPA that Colstrip Units 1 & 2 were determined to be subject to the BART requirements, PSE submitted aBART engineering analysis for Colstrip Units 1 & 2 in August 2007.PSE cannot yet determine the need for or costs of additional controls to comply with this rule. Proceedings Relating to the Western Power Market.PSE is vigorously defending each case in the western power market proceedings.Litigation is subject to numerous uncertainties and PSE is unable to predict the ultimate outcome of these matters.Accordingly, there can be no guarantee that these proceedings, either individually or in the aggregate, will not materially and/or adversely affect PSE’s financial condition, results of operations or liquidity. CPUC Decision.Proceedings, including filings of requests for rehearing or further review, before the Ninth Circuit and/or FERC, have been stayed upon the Court’s own motion until November 16, 2007 to allow for possible settlement discussions to proceed. Lockyer Case.On June 18, 2007, the U.S. Supreme Court denied the petition that PSE and other energy sellers had submitted that sought Supreme Court review of the Ninth Circuit decision.As such, this matter will be remanded to FERC for further proceedings, but not before November 16, 2007, when the stay of the mandate back to FERC expires. Pacific Northwest Refund Proceeding.On August 24, 2007, the Ninth Circuit issued a decision concluding that FERC should have evaluated and considered evidence of market manipulation in California and its potential impact in the Pacific Northwest.It also decided that FERC should have considered purchases made by the California Energy Resources Scheduler and/or the California Department of Water Resources in the Pacific Northwest Proceeding.The court remanded the matter to FERC for further proceedings but subsequently issued an order staying further deadlines, including the remand, to November 16, 2007 to allow parties to engage in court-sponsored mediation.PSE intends to vigorously defend its position in this proceeding, but it is unable to predict the outcome of this matter. Proceeding Relating to the Proposed Merger.
